Claimant filed a claim for unemployment insurance benefits after losing his job as a mechanical engineer. While collecting benefits, he performed various activities on behalf of his own engineering and consulting business. The Board subsequently found him ineligible to receive benefits because he was not totally unemployed, charged him with a recoverable overpayment of $17,380 and reduced his right to receive future benefits because he made wilfully false statements. Claimant argues that the Board violated his right to due process and equal protection in concluding that he was not totally unemployed since his situation was the same as any unemployed worker seeking employment. We find this argument to be without merit.
It is well established that one who engages in activities on behalf of a corporation is not totally unemployed (see, Matter of Lang [Hudacs], 187 AD2d 836; Matter of Lewis [Roberts], 95 AD2d 917). Here, claimant admitted that he engaged in a variety of activities in furtherance of his business after he was laid off, including soliciting clients, establishing an office, opening a corporate checking account, purchasing a computer and facsimile machine, and obtaining corporate stationary. In addition, claimant filed corporate tax returns in 1992 indicating that the corporation generated gross receipts of $410,455. In view of this as well as claimant’s failure to report his activities to the local unemployment insurance office, we find that the Board’s decision is supported by substantial evidence (see, Matter of Gottwald [Sweeney], 216 AD2d 623; Matter of Berg [Hudacs], 200 AD2d 847).
*854Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.